DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/520,780 application filed November 8, 2021.  Claims 1-15 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 8, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (U.S. Patent No. 4,869,693, herein “Curtis”).
Regarding Claim 1, Curtis discloses an engine cover (14) for an outboard motor that houses an engine (10) (see Abstract), wherein engine cover (14) includes two divided covers ((26), (28)) disposed above and directly facing the engine (see Figures 1 and 2), wherein the two divided covers include two connections (respectively (30), (34)) that are connected to each other (see Figure 6) and overlap the engine in a plan view (when viewed from above, portions of covers (26), (28) overlap the engine).
Regarding Claim 2, Curtis discloses that an interval between the two connections ((30), (34)) is uniform at any location along the two connections (see Figure 6).
Regarding Claim 3, Curtis discloses that engine cover (14) includes an adhesive layer (38) disposed between the two connections and by which the two connections are bonded together (see Figure 6 and column 2, lines 15-28).
Regarding Claim 4, Curtis discloses that the two connections are bonded together with adhesive layer (38) between the two connections ((30), (34)) at any location of the two connections in the plan view (see Figures 2, 3, and 6).
Regarding Claim 5, Curtis discloses that the two divided covers ((26), (28)) include two housings that directly face the engine (see Figure 2), wherein the two connections ((30), (34)) include two flanges ((32), (35)) that protrude outwardly from the two housings (see Figure 6) and the two flanges are bonded together by adhesive layer (38).
Regarding Claim 6, Curtis discloses that the two flanges ((32), (35)) are disposed at any location of the two connections ((30), (34)) (see Figures 2 and 6).
Regarding Claim 11, Curtis discloses that each of the two connections ((30), (34)) includes a front end located in front of the engine, an upper end located above the engine, and a rear end located behind the engine (see Figure 1).
Regarding Claim 12, Curtis discloses that the two divided covers ((26), (28)) are divided at a division line that defines a boundary between the two divided covers ((26), (28)) and a virtual plane extending from a front portion of the engine to a rear portion of the engine in the plan view (see Figures 1 and 2), wherein the division line passes through a location at which a distance from a right end of the two divided covers to the division line and a distance from a left end of the two divided covers to the division line are equal or substantially equal to each other in the plan view (see Figure 3, note symmetry of the two covers, which are substantially equal).
Regarding Claim 13, Curtis discloses that at least a portion of an outline of the two divided covers in the plan view is located outside of an outline of the engine in the plan view (since the cover (14) encloses all of a width of the engine when viewed from above, a portion of each cover (namely, respective side walls) will be located outside the engine’s outline).
Regarding Claim 15, Curtis discloses an outboard motor having an engine (10) to rotate a propeller (20) and the engine cover (14) that houses the engine (see Abstract).
Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (U.S. Patent No. 4,723,927, herein “Walsh”).
Regarding Claim 1, Walsh discloses an engine cover (2) for an outboard motor that houses an engine (4) (see Abstract), wherein engine cover (2) includes two divided covers ((20), (22)) disposed above and directly facing the engine (see Figures 1 and 2), wherein the two divided covers include two connections (inner edges of covers (20), (22)) that are connected to each other (see Figure 1) and overlap the engine in a plan view (when viewed from above, portions of covers (20), (22) overlap the engine).
Regarding Claim 8, Walsh discloses that the two divided covers ((20), (22)) include two bands that define a cylindrical air intake ring (24) through which air to be supplied to the engine passes (see column 1, lines 36-37), wherein the two bands are fitted to each other at each end of the two bands (see Figures 1 and 2), and the two connections include each end of the two bands (see Figures 1 and 2).
Regarding Claim 14, Walsh discloses that the engine further includes an exterior panel (26) located outside of the two divided covers and that overlaps at least a portion of the two connections (see Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to Claim 3 herein, in view of Wiegele et al. (U.S. Patent No. 11,046,409, herein “Wiegele”).
Regarding Claim 7, Curtis discloses the invention substantially as claimed, but does not specifically describe that a bolt is used to fasten the two connections together.
However, Wiegele discloses a marine outboard engine (100) including an internal combustion engine assembly (101) for powering and propelling engine (100).  Internal combustion engine assembly (101) includes an internal combustion engine (102), an exhaust housing (105), a gearcase (106), and a propeller (110).  Panels ((126), (128)) are bolted to each other and define a split line (129) therebetween (see Figures 5 and 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine cover of Curtis by bolting the two cover halves together as described in Wiegele in order to provide an additional means of coupling the two halves together for added robustness during engine operation.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747